Citation Nr: 0121213	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).

3.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 had the veteran 
brought a claim more than 10 years prior to his death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for cause of the veteran's death.

The issue of entitlement to death pension benefits is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran died in April 1998.  At the time of the 
veteran's death, service connection was in effect for 
residuals of an old fractured right femur with injury to 
Muscle Group XIV, evaluated as 30 percent disabling, and 
ulcerative scars to the right thigh, evaluated as 10 percent 
disabling, for a combined evaluation of 40 percent.

2.  The cause of death was listed as metabolic acidosis as a 
result of hepatic failure as a result of viral hepatitis.

3.  Based on the evidence on file at the time of the 
veteran's death, the veteran was not in receipt of or 
entitled to receive a 100 percent disability evaluation for 
the 10 years immediately prior to his death.

4.  The appellant did not specifically allege clear and 
unmistakable error in a prior final VA determination. 


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

2.  The requirements for dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 1991); 38 
C.F.R. § 3.22 (2000).

3.  The requirements for dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 had the veteran brought a claim more than 10 years 
prior to his death have not been met.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are presumed missing.  

The veteran's original claim for service connection was 
received in December 1949.  At that time, he sought 
compensation for residuals of a gunshot wound to the upper 
part of his right leg.  Service connection for residuals of a 
wound to Muscle Group XIV was initially denied, but 
subsequently granted in a March 1955 rating decision and 
assigned a 10 percent evaluation.  An increased evaluation to 
30 percent was granted in a March 1957 rating decision.

Service connection for ulcerative scars secondary to the 
service-connected residuals of compound fracture of the right 
femur was granted in a December 1972 Board decision, which 
was effectuated by the RO in a January 1973 rating decision.  

The record reflects that hepatitis was not diagnosed until 
the time of the veteran's death.  

The death certificate shows the veteran died in April 1998 
with the immediate cause of death being metabolic acidosis, 
the antecedent cause of death being hepatic failure, and the 
underlying cause of death being viral hepatitis.  An April 
1998 private medical record shows the veteran had complained 
of fever and body malaise for five days and intermittent 
joint pains.  Diagnoses of urinary tract infection and 
rheumatoid arthritis secondary to old fracture of the right 
femur were entered.  In a separate medical record, dated 
April 1998, it showed the veteran was seen with complaints of 
fever, joint pain, and weakness.  Diagnoses of acute viral 
infection and rheumatoid arthritis were entered.  

An April 2000 medical certificate shows the physician stated 
that the veteran had been admitted to the hospital with a 
diagnosis of urinary tract infection and rheumatoid arthritis 
secondary to old fracture of the right femur.  The physician 
stated that the veteran had stayed in the hospital for three 
days and was referred to another hospital for further 
evaluation and management.

The appellant has asserted that the veteran's death was 
related to his service-connected old fractured right femur 
with injury to Muscle Group XIV and that the veteran's death 
certificate had been completed by a clerk, who has no medical 
expertise.  
II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the claimant and the representative, 
if any, and has enhanced its duty to assist a claimant in 
developing the facts pertinent to the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the 
appellant by the Board's consideration of these matters.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of record discloses that 
the RO sent the appellant a September 1998 letter following 
her submission of the claim for death compensation benefits 
and informed her that she would need to submit all medical 
records pertaining to the veteran's treatment for conditions 
which she felt were related to the veteran's death that had 
been developed from the time of his active service until his 
death.  The RO further offered to assist her in obtaining 
these records.  

Also, in the February 2000 statement of the case and the 
March 2000 statement of the case, the RO provided the 
pertinent regulations that applied to the appellant's claims 
for service connection for cause of the veteran's death and 
for dependency and indemnity compensation.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the appellant is presumed 
to have received these notifications.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)).

The Board notes the appellant is not represented, and thus 
there is no representative that must be notified of the RO's 
determinations in this case.

The veteran's medical records near the time of his death have 
been received and associated with the claims file.  The 
appellant has submitted records; however, they are duplicates 
of those which had already been received.  She has not 
identified any other treatment that the veteran had during 
his lifetime.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

A.  Cause of death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.312 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Dependency and indemnity compensation

The Board notes that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22, to 
receive dependency and indemnity compensation benefits as if 
the veteran's death were service connected by demonstrating 
that the deceased veteran would hypothetically have been 
entitled to receive 100 percent disability compensation based 
on service-connected disability at the time of death and for 
a period of 10 consecutive years immediately prior to death, 
although he was for some reason (other than willful 
misconduct) not in actual receipt of that 100 percent 
compensation throughout that 10-year period.  See Wingo v. 
West, 11 Vet. App. 307 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.


IV.  Analysis

A.  Cause of death

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

There is no evidence in the claims file to support the 
appellant's allegation that the veteran's service-connected 
old fractured right femur with injury to Muscle Group XIV or 
service-connected ulcerative scars to the right thigh 
contributed to the veteran's death.  The death certificate 
clearly shows the causes of the veteran's death, which were 
listed as metabolic acidosis, hepatic failure, and viral 
hepatitis.  There is no competent evidence establishing that 
the veteran's service-connected disabilities contributed to 
metabolic acidosis, hepatic failure, or viral hepatitis.  The 
symptoms of viral hepatitis at the time of the veteran's 
death was the first showing of hepatitis in the record.  When 
the veteran submitted his original claim for service 
connection in 1949, he sought compensation benefits only for 
the residuals of the wound he sustained in service.  There 
was no showing at that time that he had hepatitis.

The appellant has asserted that the private physician's April 
2000 medical certificate establishes that the veteran's 
service-connected old fractured right femur with injury to 
Muscle Group XIV contributed to the veteran's death.  The 
Board does not find that such medical certificate supports 
the appellant's claim.  The private physician merely noted 
that the veteran had been diagnosed with a urinary tract 
infection and rheumatoid arthritis in April 1998.  Although 
the private physician attributed the diagnosis of rheumatoid 
arthritis to the veteran's service-connected old fractured 
right femur with injury to Muscle Group XIV, the death 
certificate does not show that the veteran's death was 
related to such diagnosis, nor did the private physician 
attribute the veteran's death to either diagnosis.  The 
private physician simply stated that the veteran had been 
sent to another hospital for further evaluation.  

Additionally, there is no evidence that the veteran's 
service-connected disabilities of old fractured right femur 
with injury to Muscle Group XIV and/or ulcerative scars to 
the right thigh contributed substantially or materially to 
death, that they combined to cause death, or that they aided 
or lent assistance to the production of death.  Moreover, the 
evidence of record does not establish that metabolic 
acidosis, hepatitic failure, or viral hepatitis were incurred 
in or aggravated by service.  There is no evidence of record 
that such were caused by or the result of the veteran's 
service-connected old fractured right femur with injury to 
Muscle Group XIV and/or ulcerative scars to the right thigh.  
As stated above, the first showing of these diagnoses was at 
the time of the veteran's death.

Although the appellant has asserted that the veteran's 
service-connected old fractured right femur with injury to 
Muscle Group XIV contributed to the veteran's death, she is a 
lay person and her opinion is not competent to provide the 
necessary nexus between the veteran's service-connected 
disability or disabilities and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Dependency and indemnity compensation

The Board notes that the deceased veteran had received final 
VA determinations during his lifetime-which revealed the 
veteran was in receipt of a 30 percent evaluation for old 
fractured right femur with injury to Muscle Group XIV and a 
10 percent evaluation for ulcerative scars to the right 
thigh, for a combined evaluation of 40 percent.  This 
establishes that the veteran was not in actual receipt of or 
entitled to receive a 100 percent disability for the 10 years 
immediately prior to his death to satisfy the eligibility 
criteria for benefits under 38 U.S.C.A. § 1318.  See Wingo, 
11 Vet. App. 307.

The Court held in Marso v. West, 13 Vet. App. 260, 263 (1999) 
that a survivor of a deceased veteran is eligible for 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318(b)(1) if (1) the veteran was in actual receipt of a 
100 percent disability rating for the 10 years immediately 
preceding his death; (2) the veteran would have been in 
receipt of a 100 percent disability rating for such time but 
for clear and unmistakable error in a final rating or Board 
decision; or (3) if under the specific and limited exceptions 
under Carpenter v. Gober, 11 Vet. App. 140 (1998) or Wingo, 
supra, the veteran was "entitled to receive" or 
"hypothetically" entitled to a 100 percent disability 
evaluation for the required period of time.

The Board notes that the appellant's claim for dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1318 was 
received in July 1998.  In that regard, 38 C.F.R. § 20.1106 
(2000) requires by negative implication that rating decisions 
during the veteran's lifetime must be taken into 
consideration when adjudicating a claim for section 1318(b) 
dependency and indemnity compensation benefits.  See 
Carpenter v. Gober, 11 Vet. App. 140 (1998) (application of 
38 C.F.R. § 19.196 (1991) to "entitled to receive" claims 
filed prior to the March 1992 effective date of section 
20.1106).  Therefore, where a prior final VA determination 
denied a veteran a total disability rating, so that the 
veteran had not been rated totally disabled for 10 continuous 
years prior to his or her death, a survivor under section 
1318(b) must demonstrate clear and unmistakable error in the 
prior VA determination in order to establish eligibility 
under section 1318(b)(1).  See Marso v. West, 13 Vet. App. 
260, 262-63 (1999).  The Board stresses that the appellant 
has not specifically alleged clear and unmistakable error in 
a prior rating decision, see Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994), and 
her claim for section 1318 benefits does not fall within any 
special exceptions to invoke the hypothetical entitlement.  
See Wingo and Carpenter, both supra.

The Board further notes that the statutory interpretation of 
the regulation explained in the Marso decision is precedent 
and is applicable on the date of issue.  See Tobler v. 
Derwinski, 2 Vet. App. 8 (1991).  It is important to note 
that when the law controlling an issue changes after a claim 
has been filed or re-opened but before the administrative or 
judicial review process has been concluded, as in this case, 
a question arises as to which law now governs.  In this 
regard, the Court has determined that a liberalizing change 
in regulation during the pendency of a claim must be applied 
if it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  See Karnas, 1 
Vet. App. 308; DeSousa v. Gober, 10 Vet. App. 461 (1997).  In 
this instance, the application of 38 C.F.R. §§ 3.22(a) and 
20.1106 are the same before and after the Court's opinion in 
Marso.

The Court has held that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the instant case, related to the 
claims for dependency and indemnity compensation, the benefit 
of the doubt rule is not for application. 


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.  

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 had the veteran brought 
a claim more than 10 years prior to his death is denied.

REMAND

In the March 1999 rating decision on appeal, the RO denied 
service connection for cause of the veteran's death.  In the 
appellant's October 1999 notice of disagreement, she stated 
she was entitled to death pension benefits.  In a February 
2000 statement of the case, the RO included the issue of 
entitlement to death pension benefits and denied the claim.  
This was the appellant's first notification of the denial.  
In a February 2000 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the appellant stated she wished to appeal 
all the issues in the February 2000 statement of the case.  
This would include the issue of entitlement to death pension 
benefits.  The Board finds that the appellant's February 2000 
VA Form 9 constitutes a valid notice of disagreement to the 
February 2000 statement of the case.  See 38 C.F.R. § 20.201 
(2000).  The RO has not issued a valid statement of the case 
as to this issue, and thus this claim must be remanded for 
this action.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board is aware that the claim for entitlement to death 
pension benefits was adjudicated in a statement of the case; 
however, a statement of the case is issued following the 
issuance of a rating decision and the receipt of a notice of 
disagreement.  Here, although the appellant filed a notice of 
disagreement that addressed death pension benefits, a rating 
decision had not been issued as to that claim.  Thus, the 
February 2000 statement of the case as to the issue of 
entitlement to death pension benefits was technically the 
rating decision for that particular issue.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

The RO should furnish the appellant a 
statement of the case as to the claim for 
entitlement to death pension benefits.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The appellant 
must be advised of the time limit in 
which she may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2000).  
Thereafter, if an appeal has been 
perfected, it should be returned to the 
Board for appellate review.

If the benefit sought on appeal remains denied, the appellant 
and her representative, if any, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the appellant's VA claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

